Citation Nr: 1640296	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and chronic insomnia.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for degenerative joint disease of the right knee.

4.  Entitlement to service connection for left knee status post total knee arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.  The Veteran has numerous distinctions including the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Central Office Board hearing in December 2013.  In November 2013, the Veteran indicated that he was unable to attend the hearing, and requested that his representative present his case.  Under VA law, the purpose of a hearing is to receive argument and testimony, and it is contemplated that the appellant be present.  A hearing will not normally be scheduled solely for the purpose of receiving argument by a representative, and such argument should be submitted in the form of a written brief.  See 38 C.F.R. § 20.700 (2015).  In July 2016, the Veteran's representative submitted an appellate brief.  As such, the Veteran's request is satisfied under VA law by the submission of the representative's written argument.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the Veteran's claim for PTSD on the title page, as further explained below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, the Board notes that the Service Treatment Records (STRs) contained in the claims file lack a separation examination.  As such, a search should be conducted for any missing STRs.  Further, any updated treatment records should be associated with the claims file.

Then, VA examinations are required for the claims on appeal.

The Veteran's STRs reflect that the Veteran fell on an (unspecified) shoulder during training in February 1969.  In a July 2010 statement, the Veteran indicated he received the Purple Heart due to an artillery round wound in the shoulder.  A VA examination is required to opine whether the Veteran suffers from a bilateral shoulder condition as etiologically related to service, taking into account his in-service fall and artillery round wound.

The Veteran's STRs are silent for a knee condition.  However, the Veteran's DD 214 reflects a parachutist badge.  A VA examination is required to opine whether the Veteran's bilateral knee conditions are etiologically related to service, taking into account his combat and parachuting experiences.

The Veteran appeared for a VA examination as to PTSD in September 2010; no Axis I mental disorder was diagnosed.  However, the Veteran's VA treatment records, dated December 2010, reflect diagnosis of depression and chronic insomnia.  A new VA examination is required to opine as to the likelihood that the Veteran's diagnosed depression and insomnia, as well as any other diagnosed mental disorder, is etiologically related to service, including the Veteran's conceded combat stressor.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for any outstanding Service Treatment Records, and associate any additional records with the claims file.  If it is confirmed that no additional records exist, this should be noted and explained in the claims file.

Associate all outstanding VA treatment records, including from Mountain Home, Tennessee VA Medical Center, with the claims file.

2. After the above is complete, schedule a VA examination for the bilateral shoulder and bilateral knees.  The entire claims file should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

In conjunction with the examination: 

(a)  The examiner should state all diagnoses as to the bilateral shoulders, since July 2010 (the start of the appeals period).  For each bilateral shoulder disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability is caused, aggravated, or otherwise etiologically related to service.

Particular attention is directed to the Veteran's STRs which reflect that the Veteran fell on an (unspecified) shoulder during training in February 1969; a July 2010 statement in which the Veteran indicated he received a Purple Heart due to an artillery round wound in the shoulder; and the Veteran's combat and parachuting service.  

(b)  The examiner should state all diagnoses as to the bilateral knees, since July 2010.  For each bilateral knee disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability is caused, aggravated, or otherwise etiologically related to service.

Particular attention is directed to the Veteran's combat and parachuting service.  

3.  Schedule a psychiatric VA examination.  The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

In conjunction with the examination: 

(a)  The examiner should state all psychiatric diagnoses, including but not limited to PTSD, from July 2010 to present, pursuant to the DSM-IV (not DSM-V criteria).  For each mental disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability was caused, including as due to the conceded stressors, aggravated, or is otherwise etiologically related to service.

The examiner is to particularly discuss the diagnoses of chronic insomnia and depression of record, and opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that these diagnosed mental disabilities were caused, including as due to the conceded stressors, aggravated, or are otherwise etiologically related to service.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claims for an acquired psychiatric disorder, bilateral knees disorder, and bilateral shoulders disorder.  If the Veteran's claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




